DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 2013/0041809 A1) in view of Hayashi et al (US 2015/0243119 A1).

Regarding Claim 1, Ino teaches 

a sheet processing apparatus, i.e., deposting/dispensing machine (1A) as illustrated in figures 2 and 3 and as mentioned at paragraph 86, comprising:
a depositing section, i.e., depositing unit (21) into which a sheet is placed, as mentioned in paragraph 87;
a withdrawal section, i.e., dispensing unit (23) as mentioned in paragraph 87, to which a sheet is dispensed;
a first storage unit, i.e., storage cassettes (31), as illustrated in figures 2 and 3 and as mentioned at paragraphs 87 and 88, which is installed within a storage housing, i.e., first safe unit (13) that is lockable, i.e., via first electronic lock (1331), as mentioned at paragraph 89, the first storage unit (31) being used in at least one of depositing processing of the sheet placed into the depositing section and withdrawal processing of the sheet to be dispensed to the withdrawal section, the first storage unit storing a sheet, as mentioned at paragraph 124, last sentence i.e., “[s]pecifically, each of the banknotes is stored in any one of the first to fourth storage cassettes 31 based on the denomination or fitness”, and paragraph 139, second sentence, i.e., “[t]he storage unit 3 feeds the specified number of the banknotes of the specified denomination from the storage cassette 31 storing the banknotes as indicated by solid arrows in FIG. 10”;
an attachment section, as mentioned at paragraph 104, i.e., noting the last sentence which states “[i]n the first safe unit 13, the reconciliation cassette 33 is detachably attached to the casing 131 to be located opposite the fourth storage cassette 31.sub.-4 relative to the second connection path 419”, which detachably attaches a second storage unit, i.e., reconciliation cassette (33), as illustrated in figures 2 and 3 and as mentioned at paragraph 88, to an inside of the storage housing (131), the second storage unit (33) being used in at least one of the depositing processing and the withdrawal processing, as mentioned at paragraph 203, noting the mention in the last sentence, that “[t]he reconciliation cassette 33 provided in the depositing/dispensing machine 1A is replaced with a fifth storage cassette 31(31.sub.-5)” which enables feed to or dispensing from the cassette as needed for any of deposit or withdrawal processing, and storing a sheet in a state of being isolated from an outside of the second storage unit (33), noting that the second storage unit stores banknotes inside and segregates them from outside of the second storage unit;
a transport unit (41) as illustrated in figure 3 and as mentioned at paragraph 93, which transports a sheet among the depositing section (21), the withdrawal section (23), the first storage unit (31), and the second storage unit (33); and
a control section, i.e., control unit (513), as illustrated in figure 5 and as mentioned at paragraph 109, which controls the transport unit (41) to perform at least one of the depositing processing and the withdrawal processing.

Regarding Claim 1, Ino does not expressly teach an attachment section which detachably attaches a second storage unit to an outside of the storage housing, the second storage unit being used in at least one of the depositing processing and the withdrawal processing and storing a sheet in a state of being isolated from an outside of the second storage unit.
Regarding Claim 1, Ino does not expressly teach, but Hayashi teaches an attachment section (62), as illustrated in figures 2 and 4, which detachably attaches a second storage unit, i.e., supply/connection cassette (200) to an outside of the storage housing, the second storage unit (200) being used in at least one of the depositing processing and the withdrawal processing, as mentioned at paragraph 109, third sentence, i.e., “the paper money conveyance device 100 and the supply/collection cassette 200 can be used upon payment of cash”, which is construed as a deposit process, and storing a sheet in a state of being isolated from an outside of the second storage unit (200), noting that the second storage unit (200) stores banknotes inside and segregates them from outside of the second storage unit (200).

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an attachment section which detachably attaches a second storage unit to an outside of the storage housing, the second storage unit being used in at least one of the depositing processing and the withdrawal processing and storing a sheet in a state of being isolated from an outside of the second storage unit, as taught by Hayashi, in Ino’s sheet processing apparatus, for the purpose of enabling easier access to personnel for changing out filled second storage units.  Note also that since both Ino’s and Hayashi’s apparatus’ have predictable structure and function, and that there are only two options, inside or outside, it would have been will within the skill of one of ordinary skill in the art to have chosen between either option based upon the requirements of the situation. 
Regarding Claim 2, Ino teaches wherein:
the depositing processing includes first depositing processing storing the sheet placed into the depositing section in the first storage unit (31), and second depositing processing storing the sheet placed into the depositing section in the second storage unit (31, 33), and
the control section (513) selectively performs the first depositing processing and the second depositing processing, as mentioned at paragraphs 109, 110 and 113, for example.

Regarding Claim 3, Ino teaches wherein:
the withdrawal processing includes first withdrawal processing dispensing a sheet fed out from the first storage unit (31) to the withdrawal section (23), and second withdrawal processing dispensing a sheet fed out from the second storage unit (31, 33) to the withdrawal section (23), and
the control section (513) selectively performs the first withdrawal processing and the second withdrawal processing, as mentioned at paraqraph 139, as follows.

[0139] Specifically, the dispensing process is started by performing predetermined dispensing operation of specifying at least the denomination and the number of the banknotes at the higher-ranking machine T etc. The storage unit 3 feeds the specified number of the banknotes of the specified denomination from the storage cassette 31 storing the banknotes as indicated by solid arrows in FIG. 10. The transport unit 41 transports the fed banknotes to the recognition unit 25, and the recognition unit 25 recognizes the banknotes and reads the serial numbers of the banknotes. Then, the normal banknotes are dispensed to the first outlet 231.

Emphasis provided.

Regarding Claim 4, Hayashi teaches wherein:
the control section, as mentioned at paragraph 36, performs a control such that a sheet of a preset kind is stored in the second storage unit (200) attached to the attachment section (62) in a case where the control section performs the depositing processing, as taught by Hayashi at paragraph 36, noting the mention of the control unit, and paragraph 109 which mentions the second storage unit (200) is used in depositing processing as well as payment (withdrawal) processing.

Regarding Claim 5, Ino teaches wherein:
the control section (513) separately manages information on the sheet stored in the first storage unit (31) and information on the sheet stored in the second storage unit (31, 33), as mentioned at paragraphs 110 and 111.

[0110] The control unit 513 is also connected to the recognition unit 25. The recognition unit 25 sends the recognition result and the read serial number to the control unit 513. The control unit 513 is also connected to an operation unit 55 as a human interface for an operator of the depositing/dispensing machine 1A, a communication unit 57 for sending and receiving signals between the depositing/dispensing machine 1A and a higher-ranking machine etc. through LAN or a serial bus, and a memory unit 59 for storing various types of information, e.g., general-purpose storage devices such as a hard disk drive, a flash memory.
[0111] The memory unit 59 records at least an inventory amount which is the respective numbers of the banknotes of different denominations or the amount of the banknotes stored in the depositing/dispensing machine 1A. The memory unit 59 also records the inventory amount of each storage module 31. Specifically, the memory unit 59 has counters. An actual inventory amount counter configured to count the banknotes in real-time in storing and feeding the banknotes in and from the cassette is provided in each of the storage cassettes 31, the reconciliation cassette 33, and the collection cassette 53. Further, a counter which can count the banknotes is provided as an in-storage inventory amount counter configured to count the banknotes when the depositing or dispensing process is finished.

Emphasis provided.

Regarding Claim 6, Ino teaches wherein:
the control section (513) stops the second depositing processing based on a sheet storage state of the second storage unit (31, 33) attached to the attachment section, and
the control section (513) resumes the second depositing processing after the second storage unit is replaced, as mentioned at paragraph 154, 201 and 203, mentioning the replacement of the first (31) and second cassettes (31, 33).  Note that the control section must stop and start the sheet processing apparatus in order to effectuate switching out cassettes.  

Regarding Claim 7, Ino teaches wherein:
the depositing processing includes third depositing processing dispensing the sheet placed into the depositing section (21) not to the first storage unit (31) and the second storage unit (31, 33), but to the withdrawal section (23).  See paragraphs 123-127, as follows.
[0123] FIG. 6 shows how the depositing/dispensing machine 1A is operated in the depositing process. When the banknotes are placed in the inlet 211, a command to start the depositing process is input to the depositing/dispensing machine 1A by operating the higher-ranking terminal T etc. As indicated by solid arrows in FIG. 6, the feeding mechanism of the depositing unit 21 feeds the banknotes in the inlet 211 one by one, and the transport unit 41 transports the banknotes to the recognition unit 25. The recognition unit 25 recognizes and counts the banknotes, and reads the serial numbers of the banknotes (a set of the recognition, the counting, and the reading may be referred to as the recognition in short)

[0124] The transport unit 41 transports the banknotes which are recognized as acceptable as normal banknotes, and all digits of the serial numbers of which are read to the predetermined storage cassette 31 based on the recognition results and the predetermined types of the banknotes allocated to the storage cassette as indicated by solid arrows in FIG. 6. Specifically, each of the banknotes is stored in any one of the first to fourth storage cassettes 31 based on the denomination or fitness.

[0125] The banknotes of the denomination which is not allocated to the storage cassette 31 (normal banknotes) and unfit banknotes are stored in the collection cassette 53. When the storage cassette 31 to which the banknotes are allocated is full, the normal banknotes are stored in the collection cassette 53.
[0126] The transport unit 41 dispenses the rejected banknotes (including the banknotes all digits of the serial numbers of which cannot be recognized in this example) to the second outlet 232 as indicated by dashed arrows in FIG. 6. The banknotes rejected in the depositing process are placed again in the inlet 211, and are recognized again by the recognition unit 25.

[0127] When the storage cassettes 31 and the collection cassette 53 become full in the depositing process, and the banknotes cannot be stored any more, these banknotes are dispensed to the first outlet 231 as indicated by the dashed arrows in FIG. 6. The rejected banknotes may be dispensed to the first outlet 231, and the banknotes which cannot be stored may be dispensed to the second outlet 232.

Emphasis provided.

Regarding Claim 8, Ino teaches wherein:
the control section (513) performs one of the second depositing processing and the third depositing processing based on a sheet storage state of the second storage unit attached to the attachment section, as mentioned at paragraphs 126 and 127.

Regarding Claim 10, Ino teaches wherein:
the withdrawal processing includes third withdrawal processing dispensing the sheet placed into the depositing section (21) not to the first storage unit (31) and the second storage unit (31, 33), but to the withdrawal section (23), as mentioned at paragraphs 123-127.

Regarding Claim 12, see rejections of Claims 7, 8 and 10 and Ino paragraphs 123-127.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 2013/0041809 A1) in view of Hayashi et al (US 2015/0243119 A1).

Regarding Claims 9 and 11, Ino teaches the system as described above.

Regarding Claim 9, Ino does not expressly teach wherein:
the control section stops the second withdrawal processing based on a sheet storage state of the second storage unit attached to the attachment section, and
the control section resumes the second withdrawal processing after the second storage unit is replaced.

Regarding Claim 9, Ino does not expressly teach, but Okamura teaches wherein:
the control section (30) stops the second withdrawal processing based on a sheet storage state of the second storage unit (20) attached to the attachment section, and
the control section (30) resumes the second withdrawal processing after the second storage unit (20) is replaced, as mentioned at paragraphs 64 and 93, for example, as shown as follows.

[0064] When the transport of the banknote from the transport unit 15 to the collecting and storing cassette 20 is stopped (STEP 12 of FIG. 3), this operation is displayed on the display unit 34. The display unit 34 makes a display for promoting a replacement of the collecting and storing cassette 20. Then, the collecting and storing cassette 20 is taken out from the housing 10a by a collecting agency, and the collection of the collecting and storing cassette 20 itself is performed by the collecting agency. Thereafter, the empty collecting and storing cassette 20 is returned to the housing 10a. After the empty collecting and storing cassette 20 has been returned to the housing 10a, storing of a banknote into the collecting and storing cassette 20 is resumed.

[0093] In the first mode of the operation of the banknote handling apparatus 10 in this embodiment, the control unit 30 is configured to control the process such that, when a total sum of a money amount of a banknote, which is to be sent to the collecting and storing cassette 20 and is recognized by the recognition unit 16, and an amount-of-money data of the collecting and storing cassette 20 exceeds a limit sum, the transport of the banknote from the transport unit 15 to the collecting and storing cassette 20 is stopped. In addition, when the transport of a banknote to the collecting and storing cassette 20 becomes possible after the banknote collecting process has been performed, the control unit 30 is configured to resume the transport of a banknote to the collecting and storing cassette 20.

Emphasis provided.  

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein:
the control section stops the second withdrawal processing based on a sheet storage state of the second storage unit attached to the attachment section, and the control section resumes the second withdrawal processing after the second storage unit is replaced, as taught by Okamura, in Ino’s sheet processing apparatus, for the purpose of ensuring that non of the apparatus nor any personnel become damaged or injured while changing out a filled second storage unit.  Note also that since both Ino’s and Okamura’s apparatus’ have predictable structure and function, and that there are only two options, stopped or started, it would have been will within the skill of one of ordinary skill in the art to have chosen between either option based upon the requirements of the situation. 

Regarding Claim 11, see rejection of Claim 9, above.

Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Iwamura ‘815 is cited as teaching two modes of operation, as first mode in which banknotes recognized by the recognition unit are stored in the storing units and a second mode in which they are discharged without being stored in the storing units, as mentioned at paragraph 24, for example.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



July 30, 2022